Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to applicants’ Request for Continued Examination (RCE) filed 7/20/2021 in reissue application 15/898,863 filed February 18, 2018 of US Patent Number US 9,270,858 B2 issued to Ari on February 23, 2016.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,515,912 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Response to Arguments
Status of the claims 1.173(c): While applicants have provided proper markings for claims 18-29, applicants further note that claims 1-29 are pending. The examiner agrees. However, original claims 1-17 remain improperly marked as noted below under 1.173(c) objections. 
Oath/Declaration 251: The previous 251 rejection for defective oath/declaration is withdrawn in view of applicants’ new declaration filed 7/20/2021.
 Recapture 35 USC 251: The main thrust of applicants’ arguments regarding recapture center around arguing that new claims are directed to an overlooked embodiment, and that only elements relating to "determining, using the function information ... ",  "transmit the acquired setting information ... ", "receive image data ... ", and  "transmit image data information ... " should be considered as part of the recapture analysis.  (Response at 9-15) The examiner respectfully disagrees. As required by MPEP 1412.01 it must be shown that the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. Applicants have not met the burden of demonstrating a separate invention for the following reasons:
1) Applicants argue that claim 18 is fully supported by the specification inclusive of the steps of Figs. 10 and 12, while claim 1 is supported by the steps of Figs. 10, 11, and 12. (Response at 12)
Applicants admit that both claims are drawn to receiving service identification information and receiving setting information defining functions of one or more imaging apparatus. (Response at 13) Applicants then conclude that the claims diverge because issued claim 1 processes through the remaining steps of Fig. 10 dealing with status information and a time period. The examiner disagrees because Figures 10 and 11 are clearly linked at points 1, 2 and 3. In other words, they functionally appear to be related the same process of Main Processing of Scanner Apparatus and not a separate and distinct embodiment. Tellingly, the steps of Fig. 11 appear to only operate in conjunction with the steps of Fig. 12 and not independently. 
2) Applicants’ arguments that only the four aforementioned elements are part of the recapture analysis is incomplete because it is based only on elements that were argued by applicants as distinguishing over the prior art. Here, the examiner disagrees with applicants’ assessment of what phrases constitute recaptured subject matter because it focuses only the argued elements of the amendment and fails consider all amended elements made during the original prosecution. See, e.g. MPEP 1412.02 II (B)(2) reciting:
(B) Example (2) - Amendment of the claims without argument: 

The limitation omitted in the reissue claim(s) was added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. Even though applicant made no argument on the record that the limitation was added to obviate the rejection, the nature of the addition to the claim can show that the limitation was added in direct reply to the rejection. This too will establish the omitted limitation as relating to subject matter previously surrendered. To illustrate this, note the following example:

The original application claims recite limitations A+B+C, and the Office action rejection combines two references to show A+B+C. In the amendment replying to the Office action, applicant adds limitation D to A+B+C in the claims, but makes no argument as to that addition. The examiner then allows the claims. Even though there is no argument as to the addition of limitation D, it must be presumed that the D limitation was added to obviate the rejection. The subsequent deletion of (omission of) limitation D in the reissue claims would be presumed to be a broadening in an aspect of the reissue claims related to surrendered subject matter. Accordingly, the reissue claims would be barred by the recapture doctrine (absent the addition of a materially narrowing limitation related to the surrendered subject matter). The above result would be the same whether the addition of limitation D in the original application was by way of applicant’s amendment or by way of an examiner’s amendment with authorization by applicant.

Hence, the examiner maintains the recapture rejection under 35 USC 251 as set forth under Improper Recapture below.
35 USC 112(1/2): Applicants argue that, as now amended, claims 18 and 29 have overcome the previous 112(1/2)  rejections. The examiner agrees and withdraws the 112(1/2) the previous rejection relating to “executing image processing with respect to the acquired image data” in view of applicants’ amendment to the claims. However, new 112(1/2) rejection have been applied as set forth below. 
New Matter: The previous new matter rejection is withdrawn in view of applicants’ amendment to the claims. However, new rejections for new matter are now set forth below. 
Claim Rejections - 35 USC § 103: Initially, regarding the amended limitations of claim 18 referenced by applicants on page 18 of their response, the examiner notes that such limitations were addressed on pages 7-10 sections 1-4 of the 3/23/2021 office action. 
Applicants subsequently argue the following:
1) Suzuki fails to disclose specifying an image reading apparatus operating through the network interface. Applicants assert that Suzuki at [0041] merely discloses various storage and memory for storing various settings and data. (Response at 18) The examiner initially notes that the relevant portion of claim 18 recites:
specify, among the plurality of image reading apparatuses, an image reading apparatus operating through the network interface; (emphasis added)

Initially, the term specify, among the plurality of image reading apparatuses can be understood to simply mean that a network connected image reading apparatus is identified by the processor based on the ‘858 specification1 (See, e.g. ‘858 at 15:5-32, 53-65. Fig. 11-12 disclosing that the scanning apparatus is specified by CPU 21)  Applicant’s response does not appear to specifically address the meaning of the term specifying instruction. Accordingly, the examiner maintains that Suzuki meets this broad understanding of the claim language because Suzuki discloses that CPU 12 executes processes for networked devices (e.g. first device 1) in establishing a network connection with scanner units. (See, e.g [0051-0053], Fig. 3)  Figure 3 of Suzuki discloses this process.2 

    PNG
    media_image1.png
    896
    583
    media_image1.png
    Greyscale

Further, even assuming that Suzuki somehow did not disclose specifying an image reading apparatus operating through the network interface as claimed, this feature is obvious in view of Ohara. (See, e.g. at [0102-0105 – disclosing that CPU 31 creates and sends packets containing scanner parameters to network connected devices)

2) Applicants further allege that the cited portions of Suzuki fail to disclose "receive service identification information which identifies one of the plurality of services through the network interface". (Response at 19) Applicants believe that Suzuki only discloses a first device and a second device each having memory and the second device having requesting and transmitting functions. Applicants further believe that Fig 8 and 9:53-62 make clear that service information and setting information are two different information features as opposed to simply representing information for identifying a service as asserted by the examiner. (e.g. ‘858 at 9:53 – disclosing service identification information as simply identifying a service provided by the external server 9:54-55). The recited “service” can simply be setting information such as resolution, page color, size etc. (‘858 at 14:22-25)  While the examiner agrees that the terms are distinct, they appear to remain obvious in view of Suzuki because Suzuki discloses that device 2 transmits a remote setting request for the setting data, together with the authentication code and the input password, to the first device 1 having the IP address. ([e.g. at [0051]) Hence the remote setting request can be understood as the service identification information and the setting data understood as the required setting information. Hence, setting information corresponding to a specific service appears to be specified in Suzuki. 

3) Applicants further allege that "execute a reading operation for the specified image processing with respect to the acquired image data based on the setting information" and "cause the specific service to acquire the read image data if the specified setting information includes image processing" is not disclosed by Suzuki (Response at 20) In other words, Suzuki causing the identified specific service to acquire a read image data based on the specified setting information including image processing is not taught. As an initial matter the examiner notes that the phrase "executing image processing with respect to the acquired image data was found to lack written description support and appeared ambiguous.  While applicants have now amended this limitation, the term image processing does not appear within the four corners of the ‘858 specification. Hence it remains unclear how a specific service would acquire read image data is specified by setting information based on image processing as claimed. Please see new written description rejections appearing below. Hence, for purposes of prior art rejections the examiner interprets the limitation to mean when the setting information is received, a reading operation is executed based on received setting information, so that the image data is acquired. (‘858 at 20:18-21 as cited by applicants)  This feature remains obvious in view of Suzuki disclosing: The scanning unit 22 is configured to scan an image from a document loaded on a predetermined scanning position and generate image data therefrom in response to an instruction from the CPU 12. [Suzuki at 0034] In Suzuki the instructions can include "remote setting information" [Suzuki at 0058] To the extent that this feature may not be expressly disclosed by Suzuki as claimed, Ohara teaches this feature as best understood. Specifically, Ohara discloses a scanner data collection procedure (instructions) executed by CPU 31 and collected via network 10 where setting information (parameters –via parameter table) is transmitted (via request packets) controlling data to/from scanning devices. (See, e.g. [0090], Fig 6A, [0100-0105], Fig. 8)– See also, [0099] teaching remotely modifying settings and executing scanning) Hence, applicants arguments fail to persuade.3

1.173 Objections

Claims 1-17 are objected to for not providing proper status of claims as required by 1.173 (c).

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.


Improper recapture
Claims 18-29 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

The proposed amendment to the claims amounts to improper recapture because during the original prosecution of the 14/202,884 leading to the allowance of the ‘858 patent applicants amended the claims to include the following limitation on 7/14/2015:

    PNG
    media_image2.png
    801
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    745
    693
    media_image3.png
    Greyscale


In other words, the following underlined limitations were added to overcome the prior art during the original prosecution leading to the Allowance of the ‘858 patent:
1) setting information representing a specification of a reading setting of an
image reading apparatus, in association with the service identification information, the specification of the reading setting being a specification required by the service identification information;

2) determine, using the function information associated with the specific apparatus
identification information, whether the specific image reading identified by the one or more of specific apparatus identification information…

3) transmit the acquired setting information to the specific image reading apparatus when it is determined that the specific image reading apparatus identified by the specific apparatus identification information can execute the reading operation represented by the acquired setting information;
receive image data from the specific image reading apparatus; and
transmit image data information related to the image data to the service providing
apparatus,

4) transmit the status information indicating that the reading target is placed on the image
reading apparatus to the information processing apparatus when it is determined that the reading target is placed on the image reading apparatus.


See, e.g. claim amendment of 7/14/2015. In their supporting arguments, applicants subsequently argued the following:

    PNG
    media_image4.png
    664
    647
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    444
    635
    media_image5.png
    Greyscale

MPEP§ 1412.02.C recites: It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu at 1371-72..
In the instant proceeding the examiner finds recaptured subject matter for the following reasons:
1) The limitation relating to setting information (second specifying instruction) now eliminates the previous requirement for the specification of the reading setting being a specification required by the service identification information and therefore represents recaptured subject matter. 
2) The previous limitation requiring determining using the function information associated with the specific apparatus identification information, whether the specific image reading identified has been eliminated and therefore represents recaptured subject matter.
3) The previous limitation requiring the following has been entirely eliminated:
transmit the acquired setting information to the specific image reading apparatus when it is determined that the specific image reading apparatus identified by the specific apparatus identification information can execute the reading operation represented by the acquired setting information;
receive image data from the specific image reading apparatus; and
transmit image data information related to the image data to the service providing
apparatus,

Hence, representing recaptured subject matter.

4) The previous limitation requiring transmit the status information indicating that the reading target is placed on the image reading apparatus to the information processing apparatus when it is determined that the reading target is placed on the image reading apparatus has been eliminated and therefore represents recaptured subject matter.
5) MPEP 1412.02(I) C. 2. (d) applies to independent claims 18 and 29 because the aforementioned limitations were argued to overcome to overcome a prior art rejection. Id.
6) The claims have not been materially narrowed in other aspects. 
Accordingly, impermissible recapture exists. 

Claim Rejections - 35 USC § 112
Claims 18-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the following claims recite terms lacking written description support:
1) Independent claims 23 and 27 recite the term "registration instruction of registering” which appears to lack written description support. The examiner has reviewed the ‘858 specification and finds no passages expressly disclosing specifying instruction relative to the acquired scanner image data, or support in the passages cited by applicants.4 Further, the term image processing does not appear in the four corner of the ‘858 specification.
2) Independent claims 18 and 29 recite the term the specified setting information includes image processing which lacks written description support because the term image processing does not appear within the four corners of the ‘858 specification.5
Dependent claims inherit the defects of the claims from which they depend. 

Claims 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims recite the following ambiguous terms:
1) Independent claims 23 and 27 recite the term " registration instruction of registering” which is ambiguous because the specification fails to define term as noted above. 
2) Independent claims 18 and 29 recite the term " setting information includes image processing” which is ambiguous because the specification fails to disclose the term image processing as noted above. 
Hence, a skilled artisan would be at odds to determine the metes and bounds of the claim. 
Dependent claims inherit the defects of the claims from which they depend. 

New Matter
Claims 18-29 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  

The added material which is not supported by the prior patent is as follows:
Applicants have amended the claims to include new matter as follows:
1) Independent claims 18 and 29 recite the term "specifying instruction” which is not disclosed in the ‘858 specification as noted above. 
Dependent claims inherit this defect. 

Claim Rejections - 35 USC § 103
Claims 18-29 as best understood are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2008/0144095 A1 to Suzuki in view of US 2003/0101236 A1 to Ohara.

18. (New) An information processing apparatus (Fig. 1 and Fig. 2) connected through a network interface to an operation apparatus, a plurality of image reading apparatuses, and a service providing apparatus for providing a plurality of services which are useable on a web page, the information  processing apparatus comprising: (Para 0042 discloses configurations may be set by the user through the operating unit 34 and/or by a computer which is connected to the first device 1 via the IP network 100)

a processor; and (Fig. 2 shows a first device 1 includes a CPU 12)

memory storing computer readable instructions, when executed by the processor, causing
the information processing apparatus to execute: (Para 0041 discloses flash memory 18.) (Fig. 2 shows a first device 1 which includes ROM 14.) cause the information processing (see Fig. 2))

specify, among the plurality of image reading apparatuses, (Para 0051 discloses the USB memory 4) image reading apparatus operating through the network interface; (Para 0041 discloses the flash memory 18 is provided with a setting data storage 18a, IP address storage 18b for storing the IP address of the first device 1, authentication code memory 18c, password storage 18d and administrator information storage 1 Se for storing a dial number of an administrator of the network system.) 

receive service identification information which identifies one of the plurality of services through the network interface; (Para 0051 discloses "the second device 2 transmits a remote setting request for the setting data, together with the authentication code and the input password, to the first device 1 having the IP address which is retrieved from the USB memory 4 via the IP network 100." That is, the first device receives read instructions from the second device.)  (Para 0034 discloses the scanning unit 22 is configured to scan an image from a document loaded on a predetermined scanning position and generate image data therefrom in response to an instruction from the CPU 12. Hence, Para 0084 discloses the user can use the second device 2 similarly to the first device.)

specify setting information corresponding to a specific service identified by the received service identification information;
To the extent required, Suzuki may not expressly teach multiple specific apparatus identification for a plurality of services through the network interface specified by setting information from a second instruction, an acquiring instruction of, However, prior art Ohara discloses these features. Ohara teaches that transmitting the determination result to the operation apparatus comprises transmitting reading-possible apparatus information representing the one or more of specific image reading apparatuses identified by the one or more of specific apparatus identification information can execute the reading operation, in response to determining that the one or more of specific image reading apparatuses identified by the one or more of specific apparatus identification information can execute the reading operation. (Para 0091 discloses "the CPU 31 executed a SCANNERACCESS WEB PAGE CREATING PROCEDURE (S14). In this procedure, the CPU 31 creates a web page in which the name of the device, the IP address of the device and the type name of the device are indicated for each data arranged in the parameter table, based on the parameter table created in the SCANNER DATA COLLECTING PROCEDURE in S13. Among the items indicated in the web page, the device name is related to the URL of the scanner function page which is included in the parameter table. Thus, the device name is a hyperlink to the scanner function page." For example, Para 0098 discloses an example of a mouse pointer is positioned on the "TOM's scanner" and a mouse button is clicked), the
scanner 50 delivers the scanner function page, which is displayed on the display 26 of the PC 20, as shown in FIG. 7B.) Hence the combination also discloses the ability to enable the specified image reading apparatus to read an image to acquire image data as claimed. 

execute a reading operation for the specified image reading apparatus with respect to the acquired image data based on the specified setting information; and

Para 0034 of Suzuki discloses the scanning unit 22 is configured to scan an image from a document loaded on a predetermined scanning position and generate image data therefrom in response to an instruction from the CPU 12. Further at Para 0051 Suzuki discloses "the second device 2 transmits a remote setting request for the setting data, together with the authentication code and the input password, to the first device 1 having the IP address which is retrieved from the USB memory 4 via the IP network 100." In other words, the image reading apparatus can be understood as being “commanded” as required by the claim.  (Para 0041 discloses the flash memory 18 is provided with a setting data storage 18a, IP address storage 18b for storing the IP address of the first device 1, authentication code memory 18c, password storage 18d and administrator information storage 1 Se for storing a dial number of an administrator of the network system. Further, Para 0051 discloses "the second device 2 transmits a remote setting request for the setting data, together with the authentication code and the input password, to the first device 1 having the IP address which is retrieved from the USB memory 4 via the IP network 100." That is, the first device receives read instructions from the second device.)

cause the identified specific service to acquire the read image data if the specified setting information includes image processing. 

As noted above the examiner finds no written description support for the phrase image processing. Accordingly, the phrase is interpreted to simply mean acquire the generated image data through the network interface if the setting information specified. This feature is taught by Suzuki as noted above. Id.

Motivation to Combine
It would have been obvious to one of ordinary skill in the art at the time of the current invention was made to combine the teachings of Suzuki relating to apparatus identification information for identifying multiple image reading apparatuses in association with the user identification information, with the teachings of Ohara relating to use of one or more of specific apparatus identification information to realize the claimed invention. The obvious combination would provide automation that allow users the ability to control scanner functionalities of a plurality of scanning devices over a network by using a common web application. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

19. (New) The information processing apparatus according to claim 18, wherein the
information processing apparatus is further caused to transmit the specified setting information to the specified image reading apparatus through the network interface.
Para 0091 of Ohara discloses "the CPU 31 executed a SCANNERACCESS WEB PAGE CREATING PROCEDURE (S14). In this procedure, the CPU 31 creates a web page in which the name of the device, the IP address of the device and the type name of the device are indicated for each data arranged in the parameter table, based on the parameter table created in the SCANNER DATA COLLECTING PROCEDURE in S13. Among the items indicated in the web page, the device name is related to the URL of the scanner function page which is included in the parameter table. Thus, the device name is a hyperlink to the scanner function page." For example, Para 0098 discloses an example of a mouse pointer is positioned on the "TOM's scanner" and a mouse button is clicked), the scanner 50 delivers the scanner function page, which is displayed on the display 26 of the PC 20, as shown in FIG. 7B.6 

20. (New) The information processing apparatus according to claim 18, wherein the
information processing apparatus is further caused to acquire the image data from the image
reading apparatus through the network interface and to transmit the received image data to the
specific service through the network interface. Ohara Para 0090 discloses "the CPU 31 executes a SCANNER DATA COLLECTING PROCEDURE (S13). In this procedure, for the devices capable of delivering scanner function pages (i.e., the second MFP 40 and the scanner 50 in this embodiment) from among all the devices connected with the network 10, the CPU 31 collects the name of the device, data including the IP address of the device, the type name of the device and the URL of the scanner function page, and creates a parameter table (e.g., FIG. 6A) in which parameters are arranged in a predetermined order.") 

21. (New) The information processing apparatus according to claim 18, wherein the
information processing apparatus is further caused to receive the acquired image data from the
image reading apparatus through the network interface, and processing the received image data
based on the specified setting information. Ohara Para 0090 discloses "the CPU 31 executes a SCANNER DATA COLLECTING PROCEDURE (S13). In this procedure, for the devices capable of delivering scanner function pages (i.e., the second MFP 40 and the scanner 50 in this embodiment) from among all the devices connected with the network 10, the CPU 31 collects the name of the device, data including the IP address of the device, the type name of the device and the URL of the scanner function page, and creates a parameter table (e.g., FIG. 6A) in which parameters are arranged in a predetermined order."

22. (New) The information processing apparatus according to claim 18 wherein the
information processing apparatus further causes any one of the plurality of image reading
apparatuses to process the acquired image data based on the specified setting information. 
Para 0102 of Ohara discloses the CPU 31 of device 30 creates an SNMP request packet. In this procedure, the SNMP request packet requesting for the device name, IP address of the device, the device type name, and URL of the scanner function page is created. Para 0103 discloses CPU 31 broadcasts the SNMP request packet which may be received by MFP 40 and scanner 50. (e.g. causes any apparatus to process) Para 0105 and 106 discloses the CPU 31 judges whether the SNMP reply packet(s) is received with a predetermined period of time and whether the predetermined period of time has elapsed, i.e. a first time period.

Motivation to Combine
It would have been obvious to one of ordinary skill in the art at the time of the current invention was made to combine the teachings of Suzuki relating to apparatus identification information for identifying multiple image reading apparatuses in association with the user identification information, with the teachings of Ohara relating to broadcasting SNMP request packets to multiple scanners (plurality of image reading apparatuses) to realize the claimed invention. The obvious combination would provide automation that allow users the ability to control scanner functionalities of a plurality of scanning devices over a network by using a common web application. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

23. (New) The information processing apparatus according to claim 18, wherein the
stored computer readable instructions when executed by the processor causes the information
processing apparatus to:
execute a first registration instruction of registering the service,
wherein the specific service acquires the image data through the network interface if the
specific service is registered. 
Suzuki at Para 0031 discloses a ROM 14 for storing fixed value data and various programs executed by the CPU 12.)7

24. (New) The information processing apparatus according to claim 18, wherein the
information processing apparatus further causes the operation apparatus to display a setting
screen for processing the acquired image data based on the specified setting information, and
specifies the setting information by receiving through the network interface the setting
information which is transmitted from the operation apparatus in response to an operation to the
operation apparatus which displays the setting screen. 
Para 0098 of Ohara discloses an example of the scanner-access web page is shown in FIG. 7A. In this example, the names of the second MFP 40, the scanner 50 and the first MFP 30, and
corresponding IP addresses and type names are indicated in the wave page. As described above, the names of the devices are the hyperlinks to the corresponding scanner function pages which are delivered by the corresponding devices. In this case, if an operation to select "TOM's scanner" is input through the operation unit 25 (for example, a mouse pointer is positioned on the "TOM's scanner" and a mouse button is clicked), the scanner 50 delivers the scanner function page, which is displayed on the display 26 of the PC 20, as shown in FIG. 7B.

25. (New) The information processing apparatus according to claim 24 wherein the
setting screen includes a screen for setting the setting information to be transmitted to the
specified image reading apparatus. 
Para 0098 of Ohara discloses an example of a mouse pointer is positioned on the "TOM's scanner" and a mouse button is clicked), the scanner 50 delivers the scanner function page, which is displayed on the display 26 of the PC 20, as shown in FIG. 7B.

26. (New) The information processing apparatus according to claim 24, wherein the
information processing apparatus further causes the information processing apparatus to receive the service identification information after the information processing apparatus receives a login processing by the operation apparatus through the network interface, and causes the operation apparatus to display the setting screen for the specific service identified by the received service identification information. While Suzuki does not use the term “login processing”, the following paragraphs’ reference to password input makes clear that login processing occurs. For example, Para 0045 of Suzuki discloses, a URL of the first device 1 by the name resolution is available, the "address" stored in the USB memory 4 can be the URL and need not be the IP address. Para 0046 further discloses the second device 2 accesses the retrieved IP address, and transmits the retrieved authentication code to the first device 1, thereby the second device 2 can be authenticated by the first device 1. Para 0047 discloses that the password should be input by the user through the operating unit 34 of the second device 2. (By using USB 4, (the operation apparatus) a determination is made whether the second device 2 can execute the reading operation based on password and transmit result back to first device.) Para 0041 discloses the flash memory 18 is provided with a setting data storage 18a, IP address storage 18b for storing the IP address of the first device 1, authentication code memory 18c, password storage 18d and administrator information storage 1 Se for storing a dial number of an administrator of the network system. Para 0051 discloses the second device 2 transmits a remote setting request for the setting data, together with the authentication code and the input password, to the first device 1 having the IP address which is retrieved from the USB memory 4 via the IP network 100.)

27. Claim 27 merely recites the computer readable instructions for the same claim element recited claims 23 and 26 (e.g. registering and login processing) and is therefore rejected based on the same reasoning set forth above. Id. 

28. (New) The information processing apparatus according to claim 27, wherein only the image reading apparatus which is connected to the network interface can be selected on the selection screen displayed by the operation apparatus.
Para 0098 of Ohara discloses an example of the scanner-access web page is shown in FIG. 7A. In this example, the names of the second MFP 40, the scanner 50 and the first MFP 30, and
corresponding IP addresses and type names are indicated in the wave page. As described above, the names of the devices are the hyperlinks to the corresponding scanner function pages which are delivered by the corresponding devices. In this case, if an operation to select "TOM's scanner" is input through the operation unit 25 (for example, a mouse pointer is positioned on the "TOM's scanner" and a mouse button is clicked), the scanner 50 delivers the scanner function page, which is displayed on the display 26 of the PC 20, as shown in FIG. 7B.

29. Claim 29 is a system claim based on the same elements as claim 18 and is rejected based on the same reasoning as set forth above. Id.

Allowable Subject Matter
Original claims 1-17 are deemed allowable pending resolution of the aforementioned objections noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/JOHN M HOTALING/
Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ‘858 specification instead references a “reading instruction”. See, e.g. 6:15-27
        2 Applicants are encouraged to further amend the subject limitation for grammatical and clarity reasons such that the claim clearly defines the term specifying instruction within the claim. For example, reciting a first specifying instruction [of] for specifying…. corresponding to a user who operates the operation apparatus…. would assist in clarifying the claim and defining the term specifying instruction in the claim. 
        3 The aforementioned claim elements set forth as distinguishing over prior art are referenced in applicants’ reply of 7/20/21 are incorrectly identified as being elements of claim 1. However, the examiner understands the elements as originating from independent claims 18 and 29 respectfully and has responded accordingly.
        4 As noted above the term reading instruction is instead used though out the ‘858 specification. 
        5 The term “image data” is instead used though out the ‘858 specification. 
        6 Dependent claim 19-21 and 23-29 would be obvious in view of Suzuki motivated as noted above. 
        7 The term registration instruction of registering lacks written description support as noted above.